Case 1:11-cr-01064-JB Document 165 Filed 08/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
VS. CRIMINAL NO. 11-CR-1064 JB
ROBERT W. SCHMIDT,
Defendant.

ORDER OF DISMISSAL WITHOUT PREJUDICE

 

THIS MATTER having come before the Court on the unopposed motion of the United
States to dismiss the Petition for Revocation of Supervised Release in this matter against
Defendant ROBERT W. SCHMIDT, and the Court being fully advised in the premises, FINDS
that the motion is well-taken and should be granted.

NOW, THEREFORE, IT IS HEREBY ORDERED that the Petition for Revocation of

Supervised Release in this matter is dismjsged as to Defendant ROBERT W. SCHMIDT.

Owes
ED STATES DISTRICS JUDGE

 

 
